DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          RICARDO RANGEL,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D22-1125

                          [September 30, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Jeffrey Dana Gillen,
Judge; L.T. Case No. 502013CF009706.

    Antony P. Ryan, Director, and Paul O'Neil, Assistant Regional Counsel,
Office of Criminal Conflict and Civil Regional Counsel, West Palm Beach,
for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Richard Valuntus,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., LEVINE and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.